Affirmed and
Memorandum Opinion filed February 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00440-CR
____________
 
MUIRAJCIO ARGUETA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 1209132
 
 
 

MEMORANDUM
OPINION
            Appellant Muirajcio Argueta entered a not guilty plea to burglary
of a habitation with intent to commit theft.  He was convicted by a jury and
the trial court sentenced him to confinement for 25 years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a timely
notice of appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes this appeal is wholly frivolous and without merit.  The brief meets
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and possible
issues for appeal.  See High v. State, 573 S.W.2d 807, 811–12 (Tex.
Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991).  As of this date, more than 60 days have elapsed and no pro se response
has been filed.
            We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  A discussion of the brief would add nothing to
the jurisprudence of the state.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish — Tex. R. App. P. 47.2(b).